Citation Nr: 0023500	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for colon resection, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1964 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's resection of the colon results in ongoing 
episodes of pain and associated symptomatology. 


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
resection of the colon have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.113, 
4.114, Diagnostic Code 7301 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for her colon resection does not adequately reflect the 
severity of that disability.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that VA 
treatment records dated during the appeal period have been 
obtained, a VA examination has been conducted, and the 
veteran has been afforded an opportunity to provide personal 
testimony.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, a 20 percent evaluation is 
warranted for resection of the large intestine with moderate 
symptoms.  Resection of the large intestine with severe 
symptoms, objectively supported by examination findings, 
results in a 40 percent evaluation.  A note provides that 
when residual adhesions constitute the predominant 
disability, the disability should evaluated under Diagnostic 
Code 7301.  Diagnostic Code 7329.

According to Diagnostic Code 7301, moderately severe 
adhesions of the peritoneum, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, warrants a 30 
percent evaluation.  Diagnostic Code 7301 (1999).

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an April 1994 
rating decision granted the veteran service connection for 
colon resection.  The evaluation was 20 percent, effective 
October 1994, under Diagnostic Code 7329 for resection of the 
large intestine.

Evidence submitted during the appeal period includes 
treatment records dated from 1997 to 2000 that reflect 
outpatient treatment, as well as colonoscopies in October 
1997 and September 1999.  These records provide impressions 
or diagnoses of history of ulcerative colitis, ulcerative 
colitis, history ulcerative proctitis, ulcerative proctitis, 
mucosal changes consistent with ulcerative proctitis, and 
internal hemorrhoids.  In January 1998 the veteran reported 
that she felt better than she had in a long time, and had 
experienced no complaints since starting new medication.  The 
veteran was asymptomatic in March 1998, and in February 1999 
she was asymptomatic and her ulcerative colitis was noted to 
be well controlled.  In August 1999 the veteran's ulcerative 
proctitis was noted to be well controlled.  

According to the report of a December 1997 VA examination, 
the veteran had experienced recurrent intermittent rectal 
bleeding following colon resection in 1964, and underwent 
surgery about one year later to remove adhesions.  About six 
months prior to the current examination, the veteran had 
profuse hematochezia for about six months routinely everyday, 
possibly two or three times a day, with mucous and pus 
changes in the stool and blood as well.  A VA endoscopy 
report dated in October 1997 confirmed ulcerative proctitis 
and she was started on medicine and enemas with significant 
relief of symptoms.  She continued to have an occasional 
episode of bleeding but the most recent had occurred several 
weeks earlier.  Results of physical examination were 
provided, and the impression was ulcerative proctitis under 
treatment at this time with significant improvement of 
symptoms, recurrent intermittent symptoms over the years.  

The report of a July 1998 examination by an Air Force 
physician provides that the veteran reported much rectal 
bleeding in March 1997.  She was found to have ulcerative 
colitis of the rectum and was given Cortenema enemas for 
several weeks and placed on Sulfasalazine.  Her symptoms 
improved to the point that she was no longer having rectal 
bleeding and only intermittent mild abdominal pain.  The 
enemas were discontinued and the veteran remained on 
Sulfasalazine.  Currently, the veteran complained of 
intermittent pain low in the abdomen, not associated with 
loose stools or rectal bleeding.  The veteran believed that 
this was secondary to her previous adhesions.  She denied any 
rectal bleeding, nausea or vomiting in quite some time.  The 
assessment was well controlled ulcerative colitis on the 
current regime of Sulfasalazine.  The veteran had mild 
intermittent abdominal pain which did not require visits to a 
physician, emergency room or hospitalization.  She currently 
had no rectal bleeding.  The physician opined that the 
veteran's abdominal discomfort was most likely secondary to 
ulcerative colitis and that she most likely had continued 
peritoneal adhesions which could cause discomfort.  It did 
not appear that she had experienced a recurrent intestinal 
obstruction since the 1960's.  The physician stated that the 
veteran would continue on Sulfasalazine.

During a June 2000 hearing before the undersigned Board 
member sitting in Muskogee, the veteran testified that she 
was a registered nurse and had practiced for 40 years.  She 
said that she currently required continuing medication for 
the residuals of her resection of the colon.  She said that 
she required regular medications to control her bleeding.  
While pain and abdominal discomfort were less severe, they 
did persist.  She said that her current diagnosis was 
ulcerative proctitis, which she first received three years 
earlier.  She said that her colon resection had long since 
healed and that her ulcerative proctitis was a residual.  She 
said that a doctor had never expressed such an opinion and 
that in fact the question had never arisen.  

She described her symptoms on an average day as urgency for 
bowel movements, abdominal pain, and some hemorrhoidal pain.  
She denied diarrhea.  She said that she had occasional 
cramping, not everyday.  She said that high stress could 
result in flare-ups, with abdominal cramping and passing of 
mucus and blood.  She said that flare-ups could occur once or 
twice a year, depending, but there was no average.  She said 
that stress caused her flare-ups and that otherwise her 
symptoms were fairly well controlled by medication.  She said 
that passing mucus and blood also occurred when she had 
inflammation of her hemorrhoids.  She said that she had 
chronic hemorrhoids problems that she felt were exacerbated 
by her colon resection and ulcerative proctitis.  She said 
that she might have always had hemorrhoids but that they 
definitely had been aggravated and had become more severe in 
the last few years as her ulcerative proctitis had grown 
worse.  

The veteran stated that she had check-ups every 6 months, and 
underwent a colonoscopy every year.  She stated that VA 
doctors encouraged a high fiber diet and that otherwise she 
had no restriction in her diet.  She also stated that she had 
adhesions that were directly related to her original 
resection surgery.  She said that two years earlier a doctor 
had felt that flare-ups with abdominal pain were due to 
adhesions.  She said that these adhesions resulted in a dull, 
cramping type pain.  Although it was not an everyday problem, 
it was related to constipation.

Based on a thorough review of the record, the Board finds 
that the medical evidence supports a 30 percent evaluation 
for adhesions under Diagnostic Code 7301.  The Board 
recognizes that it can be argued that the veteran does not 
have all the symptoms set forth for such an evaluation.  
Regardless, the Board finds that she has a degree of 
disability contemplated by the 30 percent evaluation for 
moderately severe symptoms.  

First, the Board notes that veterans are generally competent 
to testify as to their observable symptoms.  In this case, as 
a registered nurse the veteran is also competent to provide 
an opinion requiring medical knowledge, such as the severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, the veteran has provided consistent testimony 
as to the abdominal pain she experiences.  These subjective 
complaints are supported by objective medical evidence: the 
veteran requires continuing medications, and the July 1998 
examination by an Air Force physician found that she most 
likely had continued peritoneal adhesions which could cause 
discomfort.  While the physician opined that the veteran's 
abdominal discomfort was most likely secondary to ulcerative 
colitis, the Board finds that for evaluation purposes her 
symptoms produce a common disability picture and cannot be 
distinguished and separated.  See 38 C.F.R. § 4.113.  It is 
the Board's opinion that, with her medical procedures, 
medications, and symptomatology, she has a degree of 
impairment that more nearly approximates the degree of 
disability contemplated by a 30 percent rating under Code 
7301.  For this reason, a single 30 percent evaluation under 
Diagnostic Code 7301 will be assigned to reflect the 
veteran's predominant disability picture.

The Board has considered a 50 percent evaluation for severe 
adhesions of the peritoneum but finds that the preponderance 
of the evidence is against such an evaluation.  The medical 
evidence of record, as well as the veteran's own testimony, 
is negative for indications of frequent and prolonged 
episodes of severe colic distention, nausea or vomiting; or 
severe peritonitis, ruptured appendix, or perforated ulcer.  
Diagnostic Code 7301.

In light of the above, a 30 percent evaluation for colon 
resection is warranted.


ORDER

A 30 percent evaluation for colon resection is granted, 
subject to the applicable laws and regulations governing the 
award of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

